Title: George Washington to Comte de Rochambeau, 26 August 1780
From: Washington, George
To: Rochambeau, Comte de


[Teaneck, New Jersey] August 26, 1780. Is concerned that Captain Pierre Landais failed to bring more arms; trusts they will arrive on the Ariel. Hopes that the second French division will not be held in blockade. Fears that internal troubles in Ireland and England will not directly aid American cause. Sends news of the Comte de Guichen’s plans to sail to Jamaica. Agrees that the British expedition may be headed for Marthas Vineyard. Is apprehensive that a letter to Rochambeau may have been intercepted. Reports that several British ships are returning to England.
